UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-2381


DEREK JOSEPH MOORE,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant – Appellee,

          and

SOCIAL SECURITY ADMINISTRATION,

                Party-in-Interest.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:11-cv-00017-JPB-JES)


Submitted:   July 26, 2012                 Decided:   August 20, 2012


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carter Zerbe, CARTER ZERBE & ASSOCIATES, PLLC, Charleston, West
Virginia, for Appellant.     Nora Koch, Acting Regional Chief
Counsel, Andrew C. Lynch, Acting Supervisory Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; William J.
Ihlenfeld, II, United States Attorney, Chantal Jenkins, Special
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Derek      Moore      appeals             the     district         court’s      order

accepting the recommendation of the magistrate judge and denying

relief on his complaint for review of the Commissioner’s denial

of disability insurance benefits.                       On appeal, Moore argues that

the Commissioner ignored relevant medical evidence, failed to

accord proper weight to medical opinion evidence, and failed to

analyze the combined effect of his impairments in determining

that he was not entitled to benefits.

            Pursuant to 42 U.S.C. § 405(g) (2006), we will “uphold

the factual findings of the Commissioner if they are supported

by substantial evidence and were reached through application of

the correct legal standard.”                 Johnson v. Barnhart, 434 F.3d 650,

653 (4th Cir. 2005) (internal quotation marks, citations, and

alteration      omitted).        “Substantial               evidence      is    such   relevant

evidence    as    a   reasonable        mind          might      accept    as    adequate     to

support    a     conclusion.”           Id.          (internal     quotation       marks      and

citation       omitted).         We    do        not       reweigh     evidence        or   make

credibility determinations in evaluating whether a decision is

supported by substantial evidence; “[w]here conflicting evidence

allows     reasonable       minds           to       differ,”        we    defer       to     the

Commissioner’s decision.              Id.

            In     order    to    establish            entitlement         to    benefits,     a

claimant       must   provide     evidence            of     a   medically       determinable

                                                 3
impairment that precludes returning to past relevant work and

adjustment to other work.            20 C.F.R. §§ 404.1508, 404.1520(g)

(2012).       The Commissioner uses a five-step process to evaluate a

disability claim.          20 C.F.R. § 404.1520 (2011).                Pursuant to

this process, the Commissioner asks, in sequence, whether the

claimant:       (1) worked during the alleged period of disability;

(2) had a severe impairment; (3) had an impairment that met or

equaled the severity of a listed impairment; (4) could return to

his past relevant work; and (5) if not, could perform any other

work in the national economy.                Id.     The claimant bears the

burden of proof at steps one through four, but the burden shifts

to the Commissioner at step five.                  See Bowen v. Yuckert, 482

U.S. 137, 146 n.5 (1987).            If a decision regarding disability

can be made at any step of the process, however, the inquiry

ceases.       20 C.F.R. § 404.1520(a)(4).

               We have thoroughly reviewed the record and conclude

that    the    Commissioner’s     decision    is    supported    by    substantial

evidence      and   was   reached   through   application        of    the   correct

legal standards.          Accordingly, we affirm the district court’s

order.        We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented     in    the    materials

before    the    court    and   argument    would    not   aid   the    decisional

process.

                                                                             AFFIRMED

                                        4